73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
David R. BRADLEY, Appellant,v.Pat LICHTY, P.H.S. Director at South Dakota StatePenitentiary;  Joe Class, Warden;  Dr. Schaffer,S.D.S.P.;  Kay Paa, Nurse, S.D.S.P., Appellees.
No. 95-3939SD
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 13, 1995.Decided Jan. 2, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
David R. Bradley appeals the district court's dismissal of Bradley's 42 U.S.C. Sec. 1983 complaint.  Our decision is guided by this court's recent decision in Wiedermann v. Lichty, No. 95-3339 (8th Cir.  Dec. 12, 1995).  For the reasons given in Wiedermann, we reverse and remand for further proceedings.